DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al (US PG Pub. No. 2018/0139830) in view of Kondo et al (US Patent No. 6,507,641).
Regarding Claim 1, Teramoto discloses, at least in figure 1: an extreme ultraviolet light source apparatus (100, ¶ [0034]) comprising: a disc-shaped cathode (21a,¶ [0046} rotating about an axis thereof (¶[0047]); a disc-shaped anode (21b,¶ [0045]) rotating about an axis thereof (¶ [0049]) and disposed at a position spaced apart from the cathode (see fig. 1); a first material supplier (the reservoir in 23a, ¶ [0054]) configured to apply a plasma raw material (22a) in a liquid phase to the cathode (21a)(¶ [0051]); a second material supplier (the reservoir in container 23b, ¶ [0054]) configured to apply the plasma raw material (22b) in a liquid phase to the anode (21b)(¶ [0051]); an energy beam irradiation device (28, laser, ¶ [0057]) configured to irradiate the plasma raw material (¶ [0057], line 1) on the cathode (21a) with an energy beam to vaporize the plasma raw material (¶ [0058]) and generate a plasma raw material in a gas phase (plasma) in a gap between the cathode (21a) and the anode (21b); a power supply (¶ [0054]) configured to supply electric power to the cathode (21a) and the anode (21b) to cause a discharge between the cathode (21a) and the anode (21b)(¶ [0054]) for generating a plasma in the gap between the cathode (21a) and the anode (21b)(¶ [0058]), the plasma emitting extreme ultraviolet light (¶ [0058]); an irradiation position adjusting mechanism configured to adjust a position at which the cathode (21a) is irradiated with the energy beam (¶ [0074]); a housing (11, ¶ [0037]) accommodating the cathode (21a), the anode (21b)(see fig. 1) and the irradiation position adjusting mechanism; (¶[0072], 211a and 211b are inside the housing),
Teramoto fails to disclose: 1.) a photography device disposed outside the housing (11) and.
2.) and configured to photograph a visible-light image of a vicinity of the cathode (21a) and the anode (21b), the vicinity including visible light emitted from the plasma.
Kondo teaches an EUV apparatus (col. 3, line 44, SXR and col. 2, lines 10-12 states it is known therein as EUV) and  2.) and configured to photograph a visible-light image of a vicinity of the cathode (902) and the anode (901), the vicinity including visible light emitted from the plasma (col. 10, lines 4-14) to determine if the anode (901) tip is within the allowable range (lines 21-24).
Kondo also teaches 1.) that the camera (409)(fig. 6, col. 18, line 5) is located outside the housing (400, col. 17, lines 48-49, vacuum chamber). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a camera with the claimed function in the device of Teramoto to ensure that the angle between the cathode and anode is what is desired and to locate the camera outside the housing since it is a vacuum chamber.
Regarding Claim 2, Teramoto discloses: further comprising a display device configured to display the visible-light image photographed by the photography device
¶ [0089] discloses that his apparatus can be used in dental and chest x-ray photography (which produce images).
Regarding Claim 3, Teramoto fails to disclose: further comprising a computation device configured to analyze the visible-light image photographed by the photography device and to identify a position of the plasma; and a control device configured to control the irradiation position adjusting mechanism on the basis of the position of the plasma identified by the computation device 
Kondo teaches: further comprising a computation device (913, col. 10, line 16) configured to analyze the visible-light image photographed by the photography device and to identify a position of the plasma (col. 10, lines 15-20, the position of the plasma would be determined by the relationship between the positions of the cathode and anode); and a control device configured to control the irradiation position adjusting mechanism on the basis of the position of the plasma identified by the computation device (lines 20-25, col.10) , to enable restoring the tip position of the  anode to a position with specification (lines 23-24, col. 10)..
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a computer with the EUV device of Teramoto, to perform the claimed functions taught by Kondo, to enable restoring the tip position of the  anode to a position with specification.
Regarding Claim 4, Teramoto, as modified by Kondo, teach: wherein the extreme ultraviolet light source apparatus comprises a plurality of the photography devices, each disposed outside the housing and configured to photograph a visible-light image of a vicinity of the cathode (21a) and the anode (21b), the vicinity including visible light emitted from the plasma.  
They fail to teach a plurality of devices. 
However, providing a plurality of photographic devices simply involves a duplication of parts, already taught by Teramoto, as modified by Kondo, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 5, Teramoto discloses: wherein the irradiation position adjusting mechanism adjusts the position irradiated with the energy beam in at least one of a vertical direction and a horizontal direction (¶ [0072] discloses that it is moved. Regardless of which direction it is moved, it will have some vertical or horizontal components.  
Regarding Claim 7, Teramoto discloses, at least in figure 1: a method of adjusting a plasma position (the plasma position will depend on the position of the electrodes which move (are adjustable; thereby adjusting the plasma position), comprising: applying a plasma raw material (22a/22b, ¶ [0051]) in a liquid phase( ¶ [0051]) to a disc-shaped (¶ [0046]) cathode (21a)  rotating about an axis (¶ [0051]) and to a disc-shaped (¶ [0046]) anode (21b)  rotating about an axis (¶ [0051]) and disposed at a position spaced apart from the cathode (21a)(see fig. 1) ; irradiating the plasma raw material on the cathode (21a)  with an energy beam (via laser (28) to vaporize the plasma raw material and generate a plasma raw material in a gas phase (¶ [0035]) in a gap (P points to it in fig. 1) between the cathode (21a)  and the anode (21b) ; supplying electric power to the cathode (21a)  and the anode (21b) to cause a discharge between the cathode (21a) and the anode (21b)(¶ [0053]) for generating a plasma in the gap between the cathode (21a) and the anode (21b)(¶ [0058]), the plasma emitting extreme ultraviolet light (¶ [0058]); 
Teramoto fails to disclose: 1.) photographing a visible-light image of a vicinity of the cathode 902 and the anode 901 by a photography device disposed outside a housing that accommodates the cathode 902 and the anode 901, the vicinity including visible light emitted from the plasma;
2.) analyzing the visible-light image photographed by the photography device to identify a position of the plasma by a computation device; and 2019-0146US01 
3.)28 controlling a position at which the cathode (21a) is irradiated with the energy beam by a control device on the basis of the position of the plasma identified by the computation device.
Kondo teaches : 1.) photographing a visible-light image of a vicinity of the cathode 902 and the anode 901 by a photography device disposed outside a housing that accommodates the cathode 902 and the anode 901, the vicinity including visible light emitted from the plasma (col. 10, lines 4-14)(an image (visible) is sent to computer..
Kondo teaches 2.) analyzing the visible-light image photographed by the photography device to identify a position of the plasma by a computation device (col. 10, lines 15-24)
Kondo also teaches that the camera (409)(fig. 6, col. 18, line 5) is located outside the housing (400, col. 17, lines 48-49, vacuum chamber). 
Kondo teaches: 3.)28 controlling a position at which the cathode (21a) is irradiated with the energy beam by a control device on the basis of the position of the plasma identified by the computation device (col. 10, lines 21-24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a camera with the claimed function, monitored by a camera and a computer, as taught by Kondo, in the device of Teramoto to ensure that the angle between the cathode and anode is what is desired and to locate the camera outside the housing since it is a vacuum chamber.
--------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 6, and specifically comprising the limitation of “ wherein the irradiation position adjusting mechanism comprises a mirror for reflecting the energy beam toward the cathode, and a mechanism configured to displace the mirror, the mirror being transmissive for visible light, and wherein the photography device is configured to photograph the visible- light image transmitted through the mirror” including the remaining limitations.
----------------------------------------------------------------------------------------------------------------
	
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879